 326 NLRB No. 1211NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Digital World Solutions and Linda K. Hamp. Case21ŒCAŒ32263September 30, 1998DECISION AND ORDERBY MEMBERS FOX, LIEBMAN, AND HURTGENUpon a charge filed by Linda K. Hamp, an individual,on September 9, 1997, the General Counsel of the Na-tional Labor Relations Board issued a complaint onJanuary 23, 1998, against Digital World Solutions, LLC,
the Respondent, alleging that it violated Section 8(a)(1)
of the National Labor Relations Act.  Although properly
served copies of the charge and the complaint, the Re-spondent failed to file an answer.On April 27, 1998, the General Counsel filed a Motionfor Summary Judgment.  On April 29, 1998, the Boardissued an order transferring the proceeding to the Board
and a Notice to Show Cause why the motion should not
be granted.  Thereafter, Mark Hagan, describing himself
as ﬁa member of Digital World Solutions, LLC, andauthorized to act on its behalf,ﬂ filed an affidavit stating,inter alia, the following:  (1) that he will be responsible
for ensuring that the Respondent ceases and desists en-gaging in the unfair labor practices it is alleged to havecommitted; (2) that in April 1998, the Respondent of-fered reinstatement to the two alleged discriminatees,reinstated those individuals to their former positions, and
in May 1998, discharged them both for cause; (3) that the
Respondent has paid each of the alleged discriminatees
$1000 in settlement of the wages and benefits they may
have lost as a result of their suspension and/or dis-charges; and (4) that the Respondent will otherwise com-ply with such remedial steps as the General Counsel hasrequested in his Motion for Summary Judgment.  The
affidavit does not otherwise respond to, contest, or dis-pute the allegations set forth in the complaint.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentThe complaint alleges that the Respondent violatedSection 8(a)(1) of the Act by suspending and/or dis-charging employees Linda K. Hamp and Shawn Licht-man because they each engaged in the discussion ofovertime pay with the Respondent in the presence ofother employees of the Respondent, and that the Respon-dent took those actions in order to discourage other em-ployees from engaging in protected concerted activities.Sections 102.20 and 102.21 of the Board™s Rules andRegulations provide that the allegations in the complaintshall be deemed admitted if an answer is not filed within
14 days from service of the complaint, unless good causeis shown.  In addition, the complaint affirmatively notesthat unless an answer is filed within 14 days of service,
all allegations in the complaint shall be considered ad-mitted.  Further, the undisputed allegations in the Motionfor Summary Judgment disclose that the Region, by let-ter dated April 15, 1998, notified the Respondent thatunless an answer were received by April 21, 1998, a
Motion for Summary Judgment would be filed.In the absence of good cause being shown for the fail-ure to file a timely answer, we grant the General Coun-sel™s Motion for Summary Judgment.1On the entire record, the Board makes the followingFINDINGS OF FACTI. JURISDICTIONThe Respondent, a Nevada corporation, at its facilityin La Jolla, California, is engaged in the business of mar-keting PrimeStar satellite systems to customers through-out the United States.  During a representative 12-monthperiod ending January 15, 1998, the Respondent derived
gross revenues in excess of $500,000, and in that same
period sold goods and services in connection with its
operations valued in excess of $50,000 to customers lo-cated outside the State of California as well as providedservices valued in excess of $50,000 to PrimeStar, an
enterprise directly engaged in interstate commerce.  We
find that the Respondent is an employer engaged in
commerce within the meaning of Section 2(2), (6), and
(7) of the Act.II. ALLEGED UNFAIR LABOR PRACTICESOn August 25, 1997, the Respondent suspended andon August 29, 1997, discharged employee Linda K.Hamp because during August 1997 Hamp had engaged
in protected concerted activities by discussing overtime
pay with the Respondent in the presence of other em-ployees of the Respondent.  On August 25, 1997, theRespondent discharged employee Shawn Lichtman be-cause during August 1997 Lichtman had engaged inprotected concerted activities by discussing overtime pay
with the Respondent in the presence of other employees
of the Respondent.  The Respondent took these actionsagainst Hamp and Lichtman in order to discourage otheremployees from engaging in these or other protected
concerted activities.CONCLUSION OF LAWBy the acts and conduct described above, the Respon-dent has interfered with, restrained, and coerced employ-ees in the exercise of rights guaranteed in Section 7 ofthe Act.  The Respondent has thus engaged in unfair la-bor practices affecting commerce within the meaning ofSection 8(a)(1) and Section 2(6) and (7) of the Act.                                                       1 With respect to the claims made in the Hagen affidavit regardingreinstatement and payment of backpay to employees Hamp and Licht-man, we note that such matters can be considered in compliance. DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, we shall order it to cease anddesist and to take certain affirmative action designed to
effectuate the policies of the Act.  Specifically, having
found that the Respondent has violated Section 8(a)(1)
by suspending and discharging employee Linda K. Hamp
and discharging employee Shawn Lichtman, we shall
order the Respondent to offer them immediate and full
reinstatement to their former jobs or, if those jobs no
longer exist, to substantially equivalent positions, with-out prejudice to their seniority or any other rights orprivileges previously enjoyed, and to make them whole
for any loss of earnings and other benefits suffered as a
result of the unlawful action taken against them.  Back-pay shall be computed in accordance with F.W. Wool-worth Co., 90 NLRB 289 (1950), with interest as pre-scribed in New Horizons for the Retarded, 283 NLRB1173 (1987).  The Respondent shall also be required toexpunge from its files any and all references to the un-lawful suspension and discharges, and to notify Hampand Lichtman in writing that this has been done.ORDERThe National Labor Relations Board orders that theRespondent, Digital World Solutions, LLC, La Jolla,California, its officers, agents, successors, and assigns,
shall1.  Cease and desist from(a)  Suspending or discharging employees becausethey discuss overtime pay with the Respondent in thepresence of other employees or otherwise engage in pro-tected concerted activities or to discourage other employ-ees from engaging in these or other concerted activities.(b)  In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.  Take the following affirmative action necessary toeffectuate the policies of the Act.(a)  Within 14 days from the date of this Order, offerLinda K. Hamp and Shawn Lichtman full reinstatementto their former jobs or, if those jobs no longer exist, to
substantially equivalent positions, without prejudice to
their seniority or any other rights or privileges previously
enjoyed.(b)  Make Linda K. Hamp and Shawn Lichtman wholefor any loss of earnings and other benefits suffered as aresult of the unlawful action taken against them, in the
manner set forth in the remedy section of this decision.(c)  Within 14 days from the date of this Order, ex-punge from its files any and all references to the unlaw-ful suspension of Linda K. Hamp and the unlawful dis-charge of Hamp and Shawn Lichtman and, within 3 daysthereafter, notify Hamp and Lichtman in writing that this
has been done.(d)  Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination andcopying, all payroll records, social security payment rec-ords, timecards, personnel records and reports, and allother records necessary to analyze the amount of back-pay due under the terms of this Order.(e)  Within 14 days after service by the Region, post atits facility in La Jolla, California, copies of the attachednotice marked ﬁAppendix.ﬂ2 Copies of the notice, onforms provided by the Regional Director for Region 21,after being signed by the Respondent™s authorized repre-sentative, shall be posted by the Respondent and main-tained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted.  Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered,
defaced or covered by any other material.  In the eventthat, during the pendency of these proceedings, the Re-spondent has gone out of business or closed the facilityinvolved in these proceedings, the Respondent shall du-plicate and mail, at its own expense, a copy of the noticeto all current employees and former employees employed
by the Respondent at any time since August 25, 1997.(f)  Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.   Dated, Washington, D.C.  September 30, 1998Sarah M. Fox,                                 MemberWilma B. Liebman,                        Member
Peter J. Hurtgen,                             Member(SEAL)          NATIONAL LABOR RELATIONS BOARD                                                       2 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂ DIGITAL WORLD SOLUTIONS, LLC3APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protectionTo choose not to engage in any of these protectedconcerted activities.WE WILL NOT suspend or discharge employees becausethey discuss overtime pay with us in the presence ofother employees or otherwise engage in protected con-certed activities or to discourage other employees fromengaging in these or other concerted activities.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, within 14 days from the date of the Board'sOrder, offer Linda K. Hamp and Shawn Lichtman fullreinstatement to their former jobs, or, if those jobs nolonger exist, to substantially equivalent positions, with-out prejudice to their seniority or any other rights orprivileges previously enjoyed.WE WILL make Linda K. Hamp and Shawn Lichtmanwhole for any loss of earnings and other benefits sufferedas a result of the unlawful action taken against them.WE WILL, within 14 days from the date of the Board™sOrder, expunge from our files any and all references tothe unlawful suspension of Linda K. Hamp and the un-lawful discharges of Hamp and Shawn Lichtman, and,WE WILL within 3 days thereafter, notify Hamp andLichtman in writing that this has been done.DIGITAL WORLD SOLUTIONS, LLC